Citation Nr: 1526731	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment in the amount of $360.00 for non-VA ambulance services rendered on February 29, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to April 1988.

This matter is on appeal from a June 8, 2004, administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.   

The Veteran requested the opportunity to testify before a Veterans Law Judge, but later revoked this request.  Nevertheless, VA's obligation to offer the Veteran a hearing has been met, and no further action is required in this regard.  38 C.F.R. § 20.700 (2014).  

In September 2014, the Veteran submitted a new VA Form 21-22, appointing the Disabled American Veterans (DAV) as his new representative.  While the DAV has not yet reviewed this claim, there is no prejudice to the Veteran, as the Board is granting the appeal in full.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran incurred a medical expense in the amount of $360.00 arising from transportation services by ambulance to St. Vincent's Medical Center in Jacksonville, Florida, on February 29, 2004.

2.  The Veteran has a total disability that is permanent in nature from a service-connected disability.

3.  The Veteran's symptoms at the time of emergency treatment were characterized by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy.

CONCLUSION OF LAW

The criteria for reimbursement or payment in the amount of $360.00 for non-VA ambulance travel services rendered on February 29, 2004, have been met.  38 U.S.C.A. §§ 1703, 1728 (West 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 29, 2004, the Veteran began to experience, as he described in a February 2006 statement, abdominal pain, nausea, weakness and lightheadedness.  He was transferred via ambulance to St. Vincent's Medical Center, a non-VA facility in Jacksonville, Florida.  He was diagnosed with constipation, and was treated and released within 24 hours with no apparent follow-up hospitalization.  

While the Veteran's medical bills for treatment at St. Vincent's have been paid and are not subject of this appeal, he has also received an invoice from the City of Jacksonville Fire Department in the amount of $360.00 for the cost of the ambulance that transported him.  It is his assertion that, since no VA facilities were reasonably available in Jacksonville, VA should cover these ambulance costs.  The Board notes at the outset that this ambulance expense was not pre-authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014).  

When a veteran receives treatment at a non-VA facility or uses non-VA assets without prior authorization, reimbursement is still available provided that: 

(1) Such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; 
(2) Such care or services were rendered to a veteran in need who: 
(A) Receives treatment for an adjudicated service-connected disability; 
(B) Receives care for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or 
(C) Is permanently and totally disabled resulting from a service-connected disability; and 
(3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practicable.  38 U.S.C.A. § 1728(a) (West 2014).

In this case, it has not been debated that VA facilities were unavailable and, since the Veteran has received a 100 percent disability rating for an acquired psychiatric disorder since 2002.  Therefore, he is entitled to reimbursement under 38 U.S.C.A. § 1728(a), so long as the evidence indicates that his treatment was "emergency treatment" under VA regulations.  

"Emergency treatment" includes medical services, including ambulance services, was provided in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met when the condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention to result would place him or her in "serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part."  See 38 C.F.R. § 17.120 (2014).

Here, although the Veteran's condition was ultimately not one that placed him in "serious jeopardy," his statements make clear that he was in significant pain to the point that he was unable to travel by himself.  In the Board's view, it is entirely reasonable that a lay person would have proceeded in the manner that the Veteran did.  Therefore, the requirements of 38 U.S.C.A. § 1728 have been met, and reimbursement to the Veteran in the amount of $360.00 is warranted on this basis.  

In the future, the Veteran is asked (when possible) to use VA resources rather than private medical care in light of the high cost associated with private treatment and the impact this has on VA's mission of Veteran service. 



ORDER

Reimbursement or payment in the amount of $360.00 for non-VA ambulance travel services rendered on February 29, 2004, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


